Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160037                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DONNA SWAIN, Personal Representative                                                                 Richard H. Bernstein
  of the ESTATE OF MICHAEL SWAIN,                                                                      Elizabeth T. Clement
              Plaintiff-Appellee,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                           SC: 160037
                                                                              COA: 347760
                                                                              MCAC: 17-000011
  MILES TRUCKING & EXCAVATING
  COMPANY and ACUITY,
           Defendants-Appellants.

  _____________________________________/

         On order of the Court, the application for leave to appeal the June 26, 2019 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           b0420
                                                                               Clerk